EXHIBIT 10.2

 

CIFC DEERFIELD CORP.

 

2011 STOCK OPTION AND INCENTIVE PLAN

 

STOCK OPTION AWARD CERTIFICATE

 

This Stock Option Award Certificate (“Agreement”) is made effective [date] (the
“Grant Date”), and is between CIFC Deerfield Corp., a Delaware corporation (the
“Company”), and [ name ] (the “Participant”).  Any term capitalized but not
defined in this Agreement will have the meaning set forth in the CIFC Deerfield
Corp. 2011 Stock Option and Incentive Plan (the “Plan”).

 

1.             Option Grant.  In accordance with the terms of the Plan and
subject to the terms and conditions of this Agreement and subject to approval of
the Plan by the stockholders at the Company’s 2011 annual meeting, the Company
hereby grants to the Participant an option to purchase all or any part of an
aggregate of [ number ] of the Company’s shares of Stock (the “Option”).  The
Participant may exercise this Option prior to the expiration of its term only
after it has become exercisable in accordance with the provisions of Section 4. 
This Option is a nonqualified option and is not intended to be an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.

 

2.             Exercise Price.  The exercise price will be $[price] per share of
Stock (the “Exercise Price”), which is equal to the closing trading price of the
Company’s Stock on the Grant Date.

 

3.             Payment of Exercise Price.  The Participant must pay the Exercise
Price of any Options exercised at the time of purchase:  (i) in cash, by
certified or bank check or other instrument acceptable to the Administrator;
(ii) through the delivery (or attestation to the ownership) of shares of Stock
that are owned by the Participant and that are not then subject to restrictions
under any Company plan, which surrendered shares shall be valued at Fair Market
Value on the exercise date; (iii) by the Participant delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company for the purchase price; provided that in the event the
Participant chooses to pay the purchase price as so provided, the Participant
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Administrator shall prescribe as a
condition of such payment procedure; or (iv) by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Stock issuable
upon exercise by the largest whole number of shares with a Fair Market Value
that does not exceed the aggregate Exercise Price.

 

(a)           Payment instruments will be received subject to collection.  The
transfer to the Participant on the records of the Company or of the transfer
agent of the shares of Stock to be purchased pursuant to the exercise of an
Option will be contingent upon receipt from the Participant (or a purchaser
acting in his or her stead in accordance with the provisions of the Option) by
the Company of the full purchase price for such shares and the fulfillment of
any other requirements contained in this Agreement or applicable

 

--------------------------------------------------------------------------------


 

provisions of laws (including the satisfaction of any withholding taxes that the
Company is obligated to withhold with respect to the Participant).

 

(b)           In the event a Participant chooses to pay the purchase price by
previously-owned shares of Stock through the attestation method, the number of
shares of Stock transferred to the Participant upon the exercise of the Option
shall be net of the number of attested shares.  In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the exercise of Options, such as a system using an internet website
or interactive voice response, then the paperless exercise of Options may be
permitted through the use of such an automated system.

 

(c)           Each Participant shall, no later than the date as of which the
value of any Stock or other amounts received hereunder first becomes includable
in the gross income of the Participant for Federal income tax purposes, pay to
the Company, or make arrangements satisfactory to the Administrator regarding
payment of, any Federal, state, or local taxes of any kind required by law to be
withheld by the Company with respect to such income.  The Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant.  The
Company’s obligation to deliver evidence of book entry (or stock certificates)
to any Participant is subject to and conditioned on tax withholding obligations
being satisfied by the Participant.

 

(d)           Subject to approval by the Administrator, a Participant may elect
to have the Company’s minimum required tax withholding obligation satisfied, in
whole or in part, by authorizing the Company to withhold from shares of Stock to
be issued pursuant to exercise of an Option a number of shares with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the withholding amount due.

 

4.             Term and Exercise of the Option.

 

(a)           The Option will expire on the tenth anniversary of the Grant Date
(the “Expiration Date”).

 

(b)           Except as provided in Section 6, the Option shall become
exercisable in installments as follows:

 

(i)            one-fourth (1/4) of the Option shall become exercisable on the
first anniversary of the Grant Date, if the Participant has remained in
continuous Service until that date; and

 

(ii)           an additional one-sixteenth (1/16) of the Option shall become
exercisable on each of the next twelve quarterly anniversaries, with the first
quarterly installment vesting on the date that is one year and 3 months from the
Grant Date, if the Participant has remained in continuous Service until such
dates.

 

(c)           “Service” means the provision of services in the capacity of
(i) an employee of the Company or its Subsidiaries, (ii) a non-employee member
of the

 

2

--------------------------------------------------------------------------------


 

Company’s Board or the board of directors of a Subsidiary, or (iii) a consultant
or other independent advisor to the Company or its Subsidiaries.

 

5.             Shares Subject to Holding Period.  Upon exercise of the Option,
50% of the shares of Stock acquired by the Participant (net of shares used to
satisfy tax withholding obligations and/or the Option Exercise Price) shall be
subject to a holding period during which the Participant may not transfer, sell
or otherwise dispose of such shares of Stock, lasting until the earlier of
(i) the fifth anniversary of the Grant Date or (ii) 6 months after the
Participant’s termination of Service.  Notwithstanding the foregoing, if the
Participant terminates his or her Service upon his or her death, disability,
Qualified Retirement or in connection with a Change in Control (each as
described in Section 6), then the holding period shall expire upon such
termination of Service.  The Company reserves the right to enforce the holding
period by any reasonable means that it deems advisable.

 

6.             Termination of Service.

 

(a)           Termination of Service upon Death, Disability or Qualified
Retirement.  Upon termination of Service due to the Participant’s death,
disability or Qualified Retirement, (i) the Participant will receive accelerated
vesting with respect to any Options that would have vested in the 24 month
period following the termination and (ii) any remaining holding periods will be
waived.  Vested Options will remain exercisable following the Participant’s
termination of Service due to death, disability or Qualified Retirement for the
remainder of the 10 year Option term.  The Participant will forfeit any unvested
Options that would have vested after the expiration of the 24 month period
following his or her death, disability or Qualified Retirement.

 

(i)            “Qualified Retirement” means a Participant’s voluntary
termination of Service after reaching age 65 and completing 10 years of service
with the Company, its Subsidiaries or predecessors.

 

(b)           Termination of Service by the Company Without Cause or Termination
of Service by the Participant for Good Reason.  Upon any termination of Service
by the Company without Cause or by the Participant for Good Reason the
Participant will forfeit any unvested Options.  Vested Options will remain
exercisable for a period of 90 days following a termination of Service by the
Company without Cause or by the Participant for Good Reason.  Any shares of
Stock acquired through exercise of the Option award that are subject to the
holding period will remain subject to the holding period requirement for a
period of 6 months following such termination of Service.

 

(i)            “Cause” means:

 

(A)          the breach by the Participant of any of the restrictive covenant
provisions contained in Section 7  of this Agreement;

 

(B)           the Participant’s commission of a felony or violation of any law
involving moral turpitude, dishonesty, disloyalty or fraud;

 

3

--------------------------------------------------------------------------------


 

(C)           any failure by the Participant to substantially comply with any
written rule, regulation, policy or procedure of the Company or its Subsidiaries
applicable to the Participant, which noncompliance could reasonably be expected
to have a material adverse effect on the business of the Company or any
Subsidiary;

 

(D)          any failure by the Participant to comply with the Company’s or its
Subsidiaries’ policies with respect to insider trading applicable to the
Participant;

 

(E)           a willful material misrepresentation at any time by the
Participant to any member of the Board or any director or superior executive
officer of the Company or its Subsidiaries;

 

(F)           the Participant’s willful failure or refusal to comply with any of
his or her material obligations hereunder or a reasonable and lawful instruction
of the Board or the person to whom the Participant reports; or

 

(G)           commission by the Participant of any act of fraud or gross
negligence in the course of his or her Service hereunder or any other action by
the Participant, in either case that is determined to be materially detrimental
to the Company or any of its Subsidiaries (which determination, in the case of
gross negligence or such other action, shall be made by the Administrator in its
reasonable discretion);

 

provided that, except for any willful or grossly negligent acts or omissions,
the commission of any act or omission described in clause (A) or (C) that is
capable of being cured shall not constitute Cause hereunder unless and until the
Participant, after written notice from the Company to him specifying the
circumstances giving rise to Cause under such clause, shall have failed to cure
such act or omission to the reasonable satisfaction of the Administrator within
10 business days after such notice; and

 

provided further, that the Participant’s Service shall be deemed to have
terminated for Cause if, after the Participant’s Service has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause.

 

(ii)           “Good Reason” shall mean, without the Participant’s consent, the
occurrence of any of the following events:

 

(A)          a material reduction in the Participant’s base salary;

 

(B)           a material adverse change in the Participant’s responsibilities;
or

 

(C)           any requirement that the Participant be based anywhere more than
50 miles outside the city limits of New York, NY.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, “Good Reason” shall not exist with respect to the
matters set forth in clauses (A), (B) or (C) above unless, after written notice
from the Participant to the Administrator specifying the circumstances giving
rise to Good Reason under such clause, the Company shall fail to cure the
circumstances giving rise to Good Reason to the reasonable satisfaction of the
Participant within 10 business days after such notice.

 

(c)           Voluntary Termination of Service by the Participant Without Good
Reason.  Upon any termination of Service by the Participant without Good Reason,
the Participant will forfeit any unvested Options.  Vested Options will remain
exercisable for a period of 30 days following a voluntary termination by the
Participant without Good Reason.  Any shares acquired through exercise of the
Option award that are subject to the holding period will remain subject to the
holding period requirement for a period of 6 months following such termination
of Service.

 

(d)           Termination of Service by the Company for Cause.  Participants
will forfeit any (i) unvested Options and (ii) vested Options that remain
unexercised.  In addition, the Company, at its option, will have the right to
repurchase shares held by the Participant that were acquired through exercise of
the Option award at the lower of current Fair Market Value or the Exercise
Price.

 

(e)           Termination of Service by the Company in Connection with a Change
in Control (i.e., a “Sale Event”).  If a Participant with at least 3 years of
prior service with the Company, its Subsidiaries or predecessors either (i) is
terminated by the Company without Cause within a period beginning 6 months prior
to the effective date of a Sale Event and ending 12 months after the effective
date of a Sale Event, or (ii) resigns for Good Reason within a period beginning
on the effective date of a Sale Event and ending 12 months after the effective
date of a Sale Event, such Participant will receive accelerated vesting of his
or her Option award and any remaining holding periods will be waived upon
termination (or, if later, upon the effective date of a Sale Event).  Provided
that the Participant meets the 3 year service requirement, vested Options will
remain exercisable following the Participant’s termination of Service due to a
Change in Control for the remainder of the Option term, subject to Section 3 of
the Plan.  Participants that do not meet the 3 year service requirement will be
treated in the same manner as described in Sections 6(a) — (d), as applicable.

 

7.             Confidentiality, Competition, and Nonsolicitation.

 

(a)           Nondisclosure and Nonuse of Confidential Information.  The
Participant shall not disclose or use at any time, either during the
Participant’s Service or thereafter, any Confidential Information (as defined
below) of which the Participant is or becomes aware, whether or not such
information is developed by the Participant, except to the extent that such
disclosure or use is directly related to and required by the Participant’s
performance of duties assigned to the Participant by the Company or its
Subsidiaries.  The Participant shall take all appropriate steps to safeguard
Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft. For

 

5

--------------------------------------------------------------------------------


 

purposes of this Agreement, the term “Confidential Information” is defined to
include all proprietary information or data relating to the business of Company
or its Subsidiaries to which the Participant has access and/or learns prior to
or during the Participant’s Service, including business and financial
information; new product development; formulas, identities of and information
concerning clients, vendors and suppliers; development, expansion and business
strategies, plans and techniques; computer programs, devices, methods,
techniques, processes and inventions; research and development activities;
compilations and other materials developed by or on behalf of the Company or its
Subsidiaries (whether in written, graphic, audio-visual, electronic or other
media, including computer software).  Confidential Information also includes
information of any third party doing business with the Company or its
Subsidiaries that such third party identifies as being confidential or that is
subject to a confidentiality agreement with such third party. Confidential
Information shall not include any information that is in the public domain or
otherwise publicly available (other than as a result of a wrongful act of the
Participant or an agent or other employee of the Company or its Subsidiaries,
including a breach of this Section 7(a)).

 

(b)           Non-Competition.  The Participant acknowledges and agrees that
(i) in the course of the Participant’s Service the Participant shall become
familiar with the trade secrets of the Company and its Subsidiaries and with
other Confidential Information concerning the Company or its Subsidiaries,
(ii) the Participant’s services to the Company or its Subsidiaries are unique in
nature and of an extraordinary value to the Company and its Subsidiaries, and
(iii) the Company and its Subsidiaries could be irreparably damaged if the
Participant were to provide similar services to any person or entity competing
with the Company or its Subsidiaries or engaged in a similar business, in a
capacity of employee, member, partner, shareholder, officer or director.  In
connection with the grant to the Participant of the Option hereunder, and in
consideration for and as an inducement to the Company to enter into this
Agreement, the Participant covenants and agrees that during the period beginning
on the Grant Date and ending on either (A) in the event Participant is
terminated by the Company without Cause or the Participant resigns for Good
Reason, the date of the termination of the Participant’s Service, or (B) in the
event the Participant’s Service is terminated for any other reason, the date
that is 6 months from the date of the termination of the Participant’s Service
(the “Restricted Period”), the Participant shall not, directly or indirectly,
either for herself or for or through any other person, participate in any
business or enterprise anywhere in the United States that involves the
ownership, management, operation or control of any investment fund or other
investment vehicle that is (at the time of the Participant’s termination of
Service) or becomes during the term of the Restricted Period engaged in a
business with a strategy substantially similar to that of the Company or its
Subsidiaries (each a “Competing Business”).  Without limiting the generality of
the foregoing, the Participant agrees that, during the Restricted Period, the
Participant shall not compete against the Company or its Subsidiaries by
soliciting any customer or prospective customer of the Company or its
Subsidiaries with whom the Company or its Subsidiaries had any business dealings
or contracts.  The Participant agrees that this covenant is reasonable with
respect to its duration, geographical area and scope.  For purposes of this
Agreement, the term “participate in” means (i) having any direct or indirect
interest in any entity, whether as a sole proprietor, owner, member,
shareholder, partner, joint

 

6

--------------------------------------------------------------------------------


 

venture, creditor or otherwise, or (ii) rendering any direct or indirect service
or assistance to any person or entity (whether as a director, officer, manager,
supervisor, employee, agent, consultant or otherwise) in a capacity where there
is a reasonable possibility that Participant may, intentionally or
inadvertently, use or rely upon Confidential Information and/or in a capacity
that is similar to the capacity Participant was in, where Participant provides
services that are similar to the services Participant provided, or with
responsibilities that are similar to the responsibilities Participant had, in
each case, when Participant was employed by the Company or any of its
Subsidiaries; provided, however, that Participate shall violate this
Section 7(b) if at any time during the term of Participant’s employment with the
Company or its Subsidiaries, Participant becomes employed in any capacity by, or
becomes associated in any way with, a Competing Business. Notwithstanding the
foregoing, the mere ownership by Participant of up to two percent (2%) of the
outstanding stock of any class that is publicly traded, standing alone, shall
not violate this provision.

 

(c)           Nonsolicitation.  The Participant may not, during his or her
Service and for a period of one year following his or her termination of
Service, directly or indirectly (i) induce any employee, director or consultant
of the Company or any of its Subsidiaries to end his or her relationship with
the Company for the purpose of associating with any Competing Business,
(ii) induce any clients or business associates of the Company or its
Subsidiaries to terminate or diminish its relationship with the Company or its
Subsidiaries, or (iii) solicit or hire, or facilitate in any way the
solicitation or hiring of,  any individual that the Participant knows is
currently or was associated with the Company or its Subsidiaries in the
preceding 6 months, unless such individual’s employment or association was
terminated by the Company or its Subsidiaries, provided that nothing in this
paragraph shall prohibit a Participant from hiring any employee of the Company
or any of its Subsidiaries that is responding to a job opportunity advertisement
directed to the general public rather than targeting any employee of the Company
or its Subsidiaries.

 

(d)           Non-disparagement.  The Participant agrees not to make any
communication to any third party (including, without limitation, any client
(including potential clients) or employee of the Company or its Subsidiaries)
that would, or is reasonably likely to, disparage, create a negative impression
of, or in any way be harmful to the business or business reputation of the
Company or its Subsidiaries or their respective successors and assigns, and the
then current and former officers, directors, shareholders, partners, members,
employees, agents and consultants (or person acting in a similar capacity) of
each of the foregoing.

 

(e)           Judicial Modification.  If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Section 7 is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this

 

7

--------------------------------------------------------------------------------


 

Agreement shall be enforceable as so modified after the expiration of the time
within which the judgment or decision may be appealed.

 

(f)            Remedy for Breach.  In addition to the remedies available to the
Company under this Agreement upon a breach or threatened breach of any of the
covenants contained in this Section 7 (including termination of the
Participant’s Service for Cause as described in Section 6), the Company shall
also have and seek enforcement of any other penalties or restrictions that may
apply under any employment agreement, state law, or otherwise.

 

8.             Option Transfer and Exercise.

 

(a)           Except as provided in subsection (c) below, the Participant may
not sell, transfer, pledge, assign or otherwise alienate or hypothecate the
Option.

 

(b)           Except as provided in subsection (c) below, during the
Participant’s lifetime and subject to the terms of this Agreement and the Plan,
only the Participant or his or her guardian or legal representative may exercise
the Option.  The Administrator may, in its discretion, require a guardian or
legal representative to supply it with the evidence the Administrator reasonably
deems necessary to establish the authority of the guardian or legal
representative to exercise the Option on behalf of the Participant or
transferee, as the case may be.

 

(c)           The Option shall not be assignable or transferable except by will,
the laws of descent and distribution or pursuant to a domestic relations order
in settlement of marital property rights; provided that the Administrator may
permit (on such terms and conditions as it shall establish) a Participant to
transfer an Option for no consideration to the Participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have all of the beneficial interest and any other entity
in which these persons (or the Participant) own all of the voting interests
(“Permitted Transferees”). Except to the extent required by law, no right or
interest of any Participant shall be subject to any lien, obligation or
liability of the Participant. All rights with respect to Options granted to a
Participant under the Plan shall be exercisable during the Participant’s
lifetime only by such Participant or, if applicable, his or her Permitted
Transferee(s). The rights of a Permitted Transferee shall be limited to the
rights conveyed to such Permitted Transferee, who shall be subject to and bound
by the terms of the Agreement between the Participant and the Company.

 

9.             Securities Law Requirements.  If at any time the Administrator
determines that exercising the Option or issuing shares of Stock would violate
applicable securities laws, the Option will not be exercisable, and the Company
will not be required to issue shares of Stock.  The Administrator may declare
any provision of this Agreement or action of its own null and void, if it
determines the provision or action fails to comply with the short-swing trading
rules.

 

8

--------------------------------------------------------------------------------


 

As a condition to exercise, the Company may require the Participant to make
written representations it deems necessary or desirable to comply with
applicable securities laws.

 

10.          No Obligation to Exercise Option.  Neither the Participant nor his
or her transferee is or will be obligated by the grant of the Option to exercise
it.

 

11.          No Limitation on Rights of the Company.  The grant of the Option
does not and will not in any way affect the right or power of the Company to
make adjustments, reclassifications or changes in its capital or business
structure, or to merge, consolidate, dissolve, liquidate, sell or transfer all
or any part of its business or assets.

 

12.          Plan and Agreement Not a Contract of Employment or Service. 
Neither the Plan nor this Agreement is a contract of employment, and no terms of
the Participant’s Service will be affected in any way by the Plan, this
Agreement or related instruments, except to the extent specifically expressed
therein.  Neither the Plan nor this Agreement will be construed as conferring
any legal rights on the Participant to continue to be employed or remain in
service with the Company, nor will it interfere with the Company’s or its
Subsidiaries’ right to discharge the Participant or to deal with him or her
regardless of the existence of the Plan, this Agreement or the Option.

 

13.          Participant to Have No Rights as a Common Shareholder.  Before the
date as of which he or she is recorded on the books of the Company as the holder
of any shares of Stock underlying the Option, the Participant will have no
rights as a shareholder with respect to those shares of Stock.

 

14.          Legend on Certificates.  The certificates representing the shares
of Stock purchased by exercise of an Option shall be subject to such stop
transfer orders and other restrictions as the Administrator may deem reasonably
advisable under the Plan (including, but not limited to, in connection with the
enforcement of the holding period described in Section 5 of this Agreement) or
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares of Stock are listed, any
applicable federal or state laws and the Company’s certificate of incorporation
and bylaws, and the Administrator may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

15.          Notice.  Any notice or other communication required or permitted
under this Agreement must be in writing and must be delivered personally, sent
by certified, registered or express mail, or sent by overnight courier, at the
sender’s expense.  Notice will be deemed given when delivered personally or, if
mailed, three (3) days after the date of deposit in the mail or, if sent by
overnight courier, on the regular business day following the date sent.  Notice
to the Company should be sent to CIFC Deerfield Corp., 250 Park Avenue, 5th
Floor, New York, NY 10177.  Notice to the Participant should be sent to the
address set forth on the signature page below.  Either party may change the
address to whom the other party must give notice under this Section by giving
such other party written notice of such change, in accordance with the
procedures described above.

 

9

--------------------------------------------------------------------------------


 

16.          Successors.  All obligations of the Company under this Agreement
will be binding on any successor to the Company, whether the existence of the
successor results from a direct or indirect purchase of all or substantially all
of the business of the Company, or a merger, consolidation, or otherwise.

 

17.          Governing Law.  To the extent not preempted by federal law, this
Agreement will be construed and enforced in accordance with, and governed by,
the laws of the State of New York, without giving effect to its conflicts of law
principles that would require the application of the law of any other
jurisdiction.

 

18.          Plan Document Controls.  The rights granted under this Agreement
are in all respects subject to the provisions set forth in the Plan to the same
extent and with the same effect as if set forth fully in this Agreement.  If the
terms of this Agreement conflict with the terms of the Plan document, the Plan
document will control.

 

19.          Amendment of the Agreement.  The Company and the Participant may
amend this Agreement only by a written instrument signed by both parties.

 

20.          Counterparts.  The parties may execute this Agreement in one or
more counterparts, all of which together shall constitute but one Agreement.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first written above.

 

CIFC Deerfield Corp.

 

 

 

 

 

 

 

(Participant’s Signature)

By:

 

 

 

 

 

Participant’s Name and Address for notices

Its:

 

 

 

 

[ * ]

 

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

OPTION EXERCISE FORM

 

The undersigned holder of an Option to purchase shares of Stock of CIFC
Deerfield Corp. pursuant to a Stock Option Award Agreement under its 2011 Stock
Option and Incentive Plan hereby exercises his/her Option to purchase
                         of such shares of Stock, at the Exercise Price of
$           per share, in accordance with the terms and conditions of such Stock
Option Award Agreement.

 

Date of Exercise

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Person Exercising Option

 

 

Please type or print legibly your name, as you want it to appear on your stock
certificate, your address and your social security number in the space provided
below.

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

 

 

Social Security Number:

 

 

 

 

--------------------------------------------------------------------------------